Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patricia T. Patterson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Patterson v. Richstad, No. 0:09-cv-02051-MBS, 2010 WL 793692 (D.S.C. filed Mar. 5: entered Mar. *2928, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.